908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.MACKE LAUNDRY SERVICE LIMITED PARTNERSHIP, a DelawareLimited Partnership, Plaintiff-Appellee,v.ALLECO, INC., a Maryland Corporation, Defendant-Appellant.MACKE LAUNDRY SERVICE LIMITED PARTNERSHIP, a DelawareLimited Partnership, Plaintiff-Appellee,v.ALLECO, INC., a Maryland Corporation, Defendant-Appellant.
Nos. 89-2046, 89-2051.
United States Court of Appeals, Fourth Circuit.
Argued:  April 3, 1990.Decided:  June 26, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-88-3081-R).
A. Raymond Randolph, Pepper, Hamilton & Scheetz, Washington, D.C., argued, for appellant;  Donald H. Green, Shira D. Modell, Samuel G. Rubenstein, Pepper, Hamilton & Scheetz, Washington, D.C., on brief.
Hadrian Ronald Katz, Arnold & Porter, Washington, D.C., argued for appellee;  Melvin C. Garbow, Philip S. Kushner, Arnold & Porter, Washington, D.C., on brief.
D.Md.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Alleco, Inc. appeals from the district court's order denying its motion to compel arbitration and the order granting summary judgment to the plaintiff, Macke Laundry Services Limited Partnership, for $1,400,000.00 on Macke's breach of contract and unjust enrichment claims.  After reviewing the record and considering the arguments of counsel, we conclude that the district court properly analyzed the contract between the parties and, therefore, we affirm on the reasoning of the district court.  Macke Laundry Service Limited Partnership v. Alleco, Inc., C/A R-88-3081 (D.Md. Jan. 10, 1989 [arbitration] and Feb. 28, 1989 [summary judgment].

AFFIRMED